Exhibit 10.24
EURONET WORLDWIDE, INC.
STOCK OPTION PLAN
(As Last Amended and Restated in January 2009)
     1. Purpose
          This Stock Option Plan (the “Plan”) for Euronet Worldwide, Inc. (the
“Company”) is intended to provide incentive (i) to officers and other key
employees of the Company and (ii) to certain non-employee Directors and
independent contractors providing services to the Company by providing those
persons with opportunities to purchase shares of the Company’s Common Stock
under (a) incentive stock options (“Incentive Stock Options”) as such term is
defined under Section 422 of the Internal Revenue Code of 1986, as amended and
(b) other stock options (“Non-Qualified Options”).
     2. Definitions
          As used in this Plan, the following words and phrases shall have the
meanings indicated:
     (a) “Board” shall mean the Board of Directors of the Company.
     (b) “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (c) “Committee” shall mean the Option Committee of the Board.
          (d) “Common Stock” shall mean the Common Stock, $0.02 par value, of
the Company.
     (e) “Company” shall mean Euronet Worldwide, Inc., a Delaware corporation.
     (f) “Fair Market Value” per share as of a particular date shall mean
(i) the closing sales price per share of Common Stock on the principal national
securities exchange, if any, on which the shares of Common Stock shall then be
listed for the last preceding date on which there was a sale of such Common
Stock on such exchange, or (ii) if the shares of Common Stock are not then
listed on a national securities exchange, the last sales price per share of
Common Stock entered on a national inter-dealer quotation system for the last
preceding date on which there was a sale of such Common Stock on such national
inter-dealer quotation system, or (iii) if no closing or last sales price per
share of Common Stock is entered on a national inter-dealer quotation system,
the average of the closing bid and asked prices for the shares of Common Stock
in the over-the-counter market for the last preceding date on which there was a
quotation for such Common Stock in such market, or (iv) if no price can be
determined under the preceding alternatives, then the

 



--------------------------------------------------------------------------------



 



price per share as most recently determined by the Board, which shall make such
determinations of value at least once annually.
     (g) “Good Reason” shall mean any of the following events, which has not
been either consented to in advance by the Participant in writing or cured by
the Company within a reasonable period of time not to exceed 30 days after the
Participant provides written notice thereof: (i) the requirement that the
Participant’s principal service for the Company be performed more than 30 miles
from the Participant’s primary office as of an Accelerating Event (as defined in
Section 12 hereof), (ii) other than as part of an across-the-board reduction
affecting all similarly-situated employees, a material reduction in the
Participant’s base compensation in effect immediately before the Accelerating
Event; (iii) other than as part of an across-the-board reduction affecting all
similarly-situated employees, the failure by the Company to continue to provide
the Participant with the same level of overall compensation and benefits
provided immediately before the Accelerating Event, or the taking of any action
by the Company which would directly or indirectly reduce any of such benefits or
deprive the Participant of any material fringe benefit; (iv) the assignment to
the Participant of duties and responsibilities materially different from those
associated with his position immediately before the Accelerating Event; or (v) a
material diminution or reduction, on or after an Accelerating Event, in the
Participant’s responsibilities or authority, including reporting
responsibilities in connection with the Participant’s service with the Company.
     (h) “Group of Persons” — a “group” as such term is defined in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder (the “Exchange Act”).
     (i) “Incentive Stock Option” means one or more Options to purchase Common
Stock which, at the time such Options are granted under this Plan or any other
such plan of the Company, qualify as incentive stock options under Section 422
of the Code.
     (j) “Non-Qualified Option” shall mean any Option that is not an Incentive
Stock Option.
     (k) “Option Price” shall mean the purchase price of shares of Common Stock
covered by an Option.
     (l) “Parent” shall mean any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if, at the time of
granting an Option, each of the corporations other than the Company owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.
     (m) “Plan” shall mean this Stock Option Plan.
     (n) “Option” shall mean any option issued pursuant to this Plan.

 



--------------------------------------------------------------------------------



 



     (o) “Optionee” shall mean any person to whom an Option is granted under
this Plan.
     (p) “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of
granting an Option, each of the corporations other than the last corporation in
the unbroken chain owns stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
     (q) “Ten Percent Shareholder” shall mean an Optionee who, at the time an
Option is granted, owns directly or indirectly (within the meaning of section
425(d) of the Code) stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company, its Parent or a
Subsidiary.
3. General Administration.
     (a) The Plan shall be administered by the Committee.
     (b) The Committee shall have the authority in its discretion, subject to
and not inconsistent with the express provisions of the Plan, to administer the
Plan and to exercise all the powers and authorities either specifically granted
to it under the Plan or necessary or advisable in the administration of the
Plan, including, without limitation, the authority to grant Options; to
determine the Option Price; to determine the persons to whom, and the time or
times at which, Options shall be granted; to determine the number of shares to
be covered by each Option; to interpret the Plan; to prescribe, amend and
rescind rules and regulations relating to the Plan; to determine the terms and
provisions of the Option Agreements (which need not be identical) entered into
in connection with Options granted under the Plan; and to make all other
determinations deemed necessary or advisable for the administration of the Plan.
     (c) No member of the Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Option granted
hereunder.
4. Granting of Options
     Options may be granted under the Plan at any time prior to February 1,
2008.
5. Eligibility
     (a) The Committee may grant Awards to any director, officer, key employee
or outside consultant of the Company or any Subsidiary, as well as to any
prospective director, officer, key employee, or outside consultant of the
Company or any Subsidiary as an inducement for such person to perform services
for the Company or any Subsidiary; provided that an Award Agreement may contain
terms and conditions providing for the termination of an inducement Award in the
event that a recipient thereof is not retained to perform services for the
Company with the period specified therein. In determining from time to time the
officers and employees to whom

 



--------------------------------------------------------------------------------



 



Options shall be granted and the number of shares to be covered by each Option,
the Committee shall take into account the duties of the respective officers and
employees, their present and potential contributions to the success of the
Company and such other factors as the Committee shall deem relevant in
connection with accomplishing the purposes of the Plan.
     (b) At the time of the grant of each Option under the Plan, the Committee
shall determine whether or not such Option is to be designated an Incentive
Stock Option. Incentive Stock Options shall not be granted to a director or a
consultant who is not an employee of the Company. The length of the exercise
period of Incentive Stock Options shall be governed by Section 7(e)(2) of the
Plan; the exercise period of all other Options will be governed by
Section 7(e)(3).
     (c) An Option designated as an Incentive Stock Option can, prior to its
exercise, be changed to a Non-Qualified Option if the Optionee consents to amend
his Option Agreement to provide that the exercise period of such Option will be
governed by Section 7(e)(2) of the Plan.
6. Stock
     The stock subject to the Options shall be shares of the Common Stock. Such
shares may, in whole or in part, be authorized but unissued shares contributed
directly by the Company or shares which shall have been or which may be acquired
by the Company. The aggregate number of shares of Common Stock as to which
Options may be granted from time to time under the Plan shall be 2,000,000
shares. The limitation established by the preceding sentence shall be subject to
adjustment as provided in Section 7(j) hereof. If any outstanding Option under
the Plan for any reason expires or is terminated without having been exercised
in full, the shares of Common Stock allocable to the unexercised portion of such
Option shall (unless the Plan shall have been terminated) become available for
subsequent grants of Options under the Plan in the following year.
7. Terms and Conditions of Options
     Each Option granted pursuant to the Plan shall be evidenced by Option
Agreements in such forms as the Committee may from time to time approve. Options
shall comply with and be subject to the following terms and conditions:
     (a) Option Price. Each Option shall state the Option Price, which in the
case of Incentive Stock Options shall be not less than one hundred percent
(100%) of the Fair Market Value of the shares of Common Stock on the date of
grant of the Option; provided, however, that in the case of an Incentive Stock
Option granted to a Ten Percent Shareholder, the Option Price shall not be less
than one hundred ten percent (110%) of such fair market value. The Option Price
per share for Non-Qualified Options shall also not be less than the Fair Market
Value value of a share of Common Stock on the effective date of grant of the
Option. The Option Price shall be subject to adjustment as provided in Section
7(j) hereof. The date on which the Committee adopts a resolution expressly
granting an Option shall generally be considered the day on which such Option is
granted. However, the

 



--------------------------------------------------------------------------------



 



Committee may, in its sole discretion, grant a series of sequential Options to
an Optionee pursuant to a single resolution adopted by the Committee. Such a
series of sequential Options will be treated as granted as of the specific
future dates designated by the Committee and such Options will have an Option
Price determined in each case by reference to the Fair Market Value of Common
Stock as of the respective future dates as of which the Options are deemed
granted. For example, as of May 15, 1998, the Committee could, in its sole
discretion, grant a series of Options to an Optionee equal to 1,000 shares of
Common Stock which could be deemed by the Committee to be granted at the rate of
250 shares as of June 1, 1998 and at the the rate of 250 shares as of the first
day of each of the next three calendar months thereafter for an Option Price in
each case equivalent to the Fair Market Value of 250 shares of Common Stock as
of each of the deemed grant days.
     (b) Restrictions. Any Common Stock issued under the Plan may contain
restrictions including, but not limited to, limitations on transferability, as
the Committee may determine.
     (c) Value of Shares. Options may be granted to any eligible person for
shares of Common Stock of any value, provided that the aggregate Fair Market
Value (determined at the time the Option is granted) of the stock with respect
to which Incentive Stock Options are exercisable for the first time by the
Optionee during any calendar year (under all the plans of the Company, its
Parent and its Subsidiaries) shall not exceed $100,000.
     (d) Medium and Time of Payment. The Option Price shall be paid in full, at
the time of exercise, in cash or, with the approval of the Committee, in shares
of Common Stock having a Fair Market Value in the aggregate equal to such Option
Price or in a combination of cash and such shares, provided that any shares of
Common Stock used to pay the Option Price must have been held by the Optionee
for no less than six (6) months.
     In addition to the foregoing, the Option Price for a Non-Qualified Option
may, subject to procedures approved by the Board, be paid by any of the
following methods:

  (i)   through the sale of the Common Stock acquired on exercise of the Option
through a broker-dealer to whom the Optionee has submitted an irrevocable notice
of exercise and irrevocable instructions to deliver promptly to the Company the
amount of sale or loan proceeds sufficient to pay for such Shares, together
with, if requested by the Company, the amount of federal, state, local or
foreign withholding taxes payable by the Optionee by reason of such exercise,  
  (ii)   through simultaneous sale through a broker of Common Stock acquired on
exercise, as permitted under Regulation T of the Federal Reserve Board,

 



--------------------------------------------------------------------------------



 



  (iii)   in lieu of delivering shares of Common Stock having a Fair Market
Value in the aggregate equal to such Option Price, as provided above, by
submitting to the Company a statement affirming ownership by the Optionee of
such number of shares of Common Stock and request that such shares, although not
actually surrendered, be deemed to have been surrendered by the Optionee as
payment of the exercise price, or     (iv)   by a “net exercise” arrangement
pursuant to which the Company will not require a payment of the Option Price but
will reduce the number of shares of Common Stock upon the exercise by the
largest number of whole shares that has a Fair Market Value on the date of
exercise that does not exceed the aggregate Option Price.

     (e) Term and Exercise of Options.
          (1) Unless the applicable Option Agreement otherwise provides, each
Option granted to an independent contractor performing services for the Company
shall be vested immediately and each Option granted to an employee or Director
shall become vested and first exercisable in the following installments:

          Anniversary     Date of Grant   Percentage Exercisable  
Less than One
    0 %
One
    20 %
Two
    40 %
Three
    60 %
Four
    80 %
Five
    100 %

          (2) Incentive Stock Options shall be exercisable over the exercise
period specified by the Committee in the Option Agreement, but in no event shall
such period exceed ten (10) years from the date of the grant of each such
Incentive Stock Option; provided, however, that in the case of an Incentive
Stock Option granted to a Ten Percent Shareholder, the exercise period shall not
exceed five (5) years from the date of grant of such Option. Non-Qualified
Options shall be exercisable over a period not to exceed ten (10) years. The
exercise period of any Option shall be subject to earlier termination as
provided in Section 7(g) and 7(h) hereof. An Option may be exercised, as to any
or all full shares of Common Stock as to which the Option has become
exercisable, by giving written notice of such exercise to the Committee;
provided that an Option may not be exercised at any one time as to less than 100
shares (or such number of shares as to which the Option is then exercisable if
such number of shares is less than 100).

 



--------------------------------------------------------------------------------



 



(f) Dividend Equivalency
Any Option may, in the discretion of the Committee, provide for dividend
equivalency rights under which the Optionee shall be entitled to additional
payments, in the nature of compensation, equal to the amount of dividends which
would have been paid, during the period such Option is held, on the number of
shares of Common Stock equal to the number of shares subject to such Option.
(g) Termination of Employment. Except as provided in this Section 7(g) and
Section 7(h) hereof and except with respect to Options granted to an independent
contractor performing services for the Company, an Option may only be exercised
by persons who are employees or of the Company or any Parent or Subsidiary of
the Company (or a corporation or a Parent or Subsidiary of such corporation
issuing or assuming the Option in a transaction to which Section 425(a) of the
Code applies), who have remained continuously, a director or so employed since
the date of grant of the Option. In the event all association of an Optionee
with the Company (as an employee or director) shall terminate (other than by
reason of death), all Options or unexercised portions thereof granted to such
Optionee which are then exercisable may, unless earlier terminated in accordance
with their terms, be exercised within sixty (60) days after such termination;
provided, however, that if the association of the Optionee with the Company
shall terminate for “cause” (as determined by the Committee), all Options
theretofore granted to such Optionee shall, to the extent not theretofore
exercised, terminate forthwith, and provided further that the Committee may, on
a case by case basis, permit extension of the period of time within which an
Optionee may exercise Options beyond such 60 day period. A bona fide leave of
absence shall not be considered a termination or break in continuity of
employment for any purpose of the Plan so long as the period of such leave does
not exceed ninety (90) days or such longer period during which the Optionee’s
right to reemployment is guaranteed by statute or by contract. Where the period
of such leave exceeds ninety (90) days and the Optionee’s right to reemployment
is not guaranteed, the Optionee’s employment will be deemed to have terminated
on the ninety-first (1st) day of such leave. Nothing in the Plan or in any
Option granted pursuant hereto shall confer upon an employee any right to
continue in the employ of the Company or any of its divisions or Parent or
Subsidiaries or interfere in any way with the right of the Company or any such
divisions or Parent or Subsidiary to terminate or change the terms of such
employment at any time.
(h) Death of Optionee. If an Optionee who was an outside consultant when his
Option was granted shall die, all Options heretofore granted to such Optionee
may be exercised at any time during the remaining period of their terms by the
personal representative of the Optionee’s estate or by a person who acquired the
right to exercise such Options by bequest or inheritance or otherwise

 



--------------------------------------------------------------------------------



 



by reason of death of the Optionee. If an Optionee shall die while a director of
or employed by the Company or any Parent or Subsidiary of the Company, all
Options theretofore granted to such Optionee may, unless earlier terminated in
accordance with their terms and to the extent already vested and exercisable, be
exercised by the Optionee or by the Optionee’s beneficiary or personal
representative of the Optionee’s estate or by a person who acquired the right to
exercise such Option by bequest or inheritance or otherwise by reason of death
of the Optionee, at any time within one year after the date of death of the
Optionee.
(i) Nontransferability of Options. Options granted under the Plan shall not be
transferable other than by will or by the laws of descent and distribution, and
Options may be exercised, during the lifetime of the Optionee, only by the
Optionee. Notwithstanding the preceding sentence, the Committee, in its sole
discretion, may permit the assignment or transfer of a Non-Qualified Option and
the exercise thereof by a person other than an Optionee, on such terms and
conditions as the Committee may determine.
(j) Effect of Certain Changes.
     (1) If there is any change in the number of shares of Common Stock through
the declaration of stock dividends, recapitalization resulting in stock splits,
or combinations or exchanges of such shares, then the number of shares of Common
Stock available for Options, the number of such shares covered by outstanding
Options, and the price per share of such Options shall be proportionately
adjusted to reflect any increase or decrease in the number of issued shares of
Common Stock; provided, however, that any fractional shares resulting from such
adjustment shall be eliminated.
     (2) In the event of a proposed dissolution or liquidation of the Company,
or in the event of any corporate separation or division, including but not
limited to, a split-up, a split-off or spin-off, the Committee may provide that
the holder of each Option then exercisable shall have the right to exercise such
Option (at its then Option Price) solely for the kind and amount of shares of
stock and other securities, property, cash or any combination thereof receivable
upon such dissolutions or liquidation, or corporate separation or division; or
the Committee may provide, in the alternative, that each Option granted under
the Plan shall terminate as of a date to be fixed by the Committee, provided,
however, that no less than thirty (30) days’ written notice of the date so fixed
shall be given to each Optionee, who shall have the right, during the period of
thirty (30) days preceding such termination, to exercise the Options as to all
or any part of the shares of Common Stock covered thereby, including shares as
to which such Options would not otherwise be exercisable.

 



--------------------------------------------------------------------------------



 



     (3) If while unexercised or unvested Options remain outstanding under the
Plan (i) the Company executes a definitive agreement to merge or consolidate
with or into another corporation or to sell or otherwise dispose of
substantially all its assts, or (ii) more than 50% of the Company’s then
outstanding voting stock is acquired by any person or Group of Persons (any such
event being an “Accelerating Event”), then from and after any later date on
which a Participant’s service with the Company (including any successor)
terminated involuntary or for Good Reason (any such date being referred to
herein as the “Acceleration Date”), all Options granted to the Participants
shall be exercisable and vested in full, whether or not otherwise exercisable or
vested. Following the Acceleration Date, (a) the Committee shall, in the case of
a merger, consolidation or sale or disposition of assets, promptly make an
appropriate adjustment to the number and class of shares of Common Stock
available for Options, and to the amount and kind of shares or other securities
or property receivable upon exercise of any outstanding Options after the
effective date of such transaction, and the price thereof, and (b) the Committee
may, in its discretion, permit the cancellation of outstanding Options in
exchange for a cash payment in an amount per share subject to any such option
determined by the Committee in its sole discretion, but not less than the
difference between the Option Price per share and the Fair Market Value per
share of Common stock on the Acceleration Date.
     (4) Paragraphs (2) and (3) of this Section 7(i) shall not apply to a merger
or consolidation in which the Company is the surviving corporation and shares of
Common Stock are not converted into or exchanged for stock, securities or any
other corporation, cash or any other thing of value. Notwithstanding the
preceding sentence, in case of any consolidation or merger of another
corporation into the Company in which the Company is the continuing corporation
and in which there is a reclassification or change (including a change to the
right to receive cash or other property) of the shares of Common Stock (other
than a change in par value, or from par value to no par value, or as a result of
a subdivision or combination, but including any change in such shares into two
or more classes or series of shares), the Committee may provide that the holder
of each Option then exercisable shall have the right to exercise such Option
solely for the kind and amount of shares of stock and other securities
(including those of any new direct or indirect parent of the Company), property,
cash or any combination thereof receivable by the holder of the number of shares
of Common Stock for which such Option might have been exercised upon such
reclassification, change, consolidation or merger.
     (5) In the event of a change in the Common Stock as presently constituted,
which is limited to a change of all of its authorized shares with par value into
the same number of shares with a different par value or without par value, the
shares resulting from any such change

 



--------------------------------------------------------------------------------



 



shall be deemed to be the Common Stock within the meaning of the Plan.
     (6) To the extent that the foregoing adjustments relate to stock or
securities of the Company, such adjustments shall be made by the Committee,
whose determination in that respect shall be final, binding and conclusive,
provided that each Option granted pursuant to this Plan and designated an
Incentive Stock Option shall not be adjusted in a manner that causes the Option
to fail to continue to qualify as an Incentive Stock Option within the meaning
of Section 422 of the Code.
     (7) Except as hereinbefore expressly provided in this Section 7(i), the
Optionee shall have no rights by reason of any subdivision or consolidation of
shares of stock of any class or the payment of any stock dividend or any other
increase or decrease in the number of shares of stock of any class or by reason
of any dissolution, liquidation, merger, or consolidation, and any issue by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall not affect, and no adjustment by reason thereof
shall be made with respect to, the number or Option Price of shares of Common
Stock subject to an Option. The grant of an Option pursuant to the Plan shall
not affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge or to consolidate or to dissolve, liquidate or sell, or
transfer all or any part of its business or assets.
     (j) Rights as a Shareholder. An Optionee or a transferee of an Option shall
have no rights as a shareholder with respect to any shares covered by his Option
until the date of the issuance of a stock certificate to him for such shares. No
adjustments shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property) or distributions or other rights for which
the record date is prior to the date such stock certificate is issued, except as
provided in Section 7(i) or Section 7(f) hereof.
     (k) Other Provisions. The Option Agreements authorized under the Plan shall
contain such other provisions, including, without limitation, (i) the imposition
of restrictions upon the exercise of an Option and (ii) the inclusion of any
condition not inconsistent with an Option designated by the Committee as an
Incentive Stock Option qualifying as an Incentive Stock Option, as the Committee
shall deem advisable, including provisions with respect to compliance with
federal and applicable state securities laws. In furtherance of the foregoing,
at the time of any exercise of an Option, the Committee may, if it shall
determine it necessary or desirable for any reason, require the Optionee as a
condition to the exercise thereof, to deliver to the Committee a written
representation of the Optionee’s present intention to purchase the Common Stock
for investment and not for distribution. If such representation is required to
be delivered, an appropriate legend may be placed upon each certificate
delivered to the Optionee upon his exercise of part or all of an Option and a
stop transfer order may be placed with the transfer agent. Each such

 



--------------------------------------------------------------------------------



 



option shall also be subject to the requirement that, if at any time the
Committee determines, in its discretion, that either (i) the listing,
registration or qualification of Common Stock subject to an Option upon any
securities exchange or under any state, federal or foreign law, or (ii) the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the issue or purchase of
Common Stock thereunder, the Option may not be exercised in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the
Committee. An Optionee shall not have the power to require or oblige the Company
to register any Common Stock subject to an Option.
8. Agreement by Optionee Regarding Withholding Taxes
     (a) No later than the date of exercise of any Option granted hereunder, the
Optionee will pay to the Company or make arrangements satisfactory to the Board
regarding payment of any federal, state or local taxes of any kind required by
law to be withheld upon the exercise of such Option, and
     (b) The Company shall, to the extent permitted or required by law, have the
right to deduct from any payment of any kind otherwise due to the Optionee any
federal, state or local taxes of any kind required by law to be withheld upon
the exercise of such Option.
     Without limitation and with respect to Non-Qualified Options, the Company
may permit the Optionee to pay all minimum required amounts of tax withholding,
or any part thereof, by electing to transfer to the Company, or to have the
Company withhold from shares of Common Stock otherwise issuable to the Optionee,
shares having a value equal to the minimum amount required to be withheld under
federal, state or local law or such lesser amount as may be elected by the
Optionee. For non-employees, including non-employee directors, the Company may
also permit the Optionee to transfer to the Company or have the Company withhold
from shares of Common Stock otherwise issuable to the Optionee, an amount of
shares determined by the Optionee necessary to cover applicable federal, state
or local income or self-employment taxes relating to the exercise, vesting or
payment of the Option. All elections shall be subject to the approval or
disapproval of the Committee or its delegate. The value of shares of Common
Stock to be withheld shall be based on the Fair Market Value of the Common Stock
on the date that the amount of tax to be withheld is to be determined (the “Tax
Date”), as determined by the Committee. Any such elections by Optionee to have
shares of Common Stock withheld for this purpose will be subject to the
following restrictions:

  (a)   All elections must be made prior to the Tax Date;     (b)   All
elections shall be irrevocable; and     (c)   If the Optionee is an officer or
director of the Company within the meaning of Section 16 of the Exchange Act
(“Section 16”), the Optionee must satisfy the requirements of such Section 16
and any applicable rules thereunder with respect to the use of Common Stock to
satisfy such tax withholding obligation.

 



--------------------------------------------------------------------------------



 



9. Term of Plan
     Options may be granted pursuant to the Plan from time to time within a
period of ten (10) years from the date on which the Plan is adopted by the
Board, provided that no Options granted under the Plan shall become exercisable
unless and until the Plan shall have been approved by the Company’s
shareholders.
10. Savings Clause
     Notwithstanding any other provision hereof, this Plan is intended to
qualify as a plan pursuant to which Incentive Stock Options may be issued under
Section 422 of the Code. If this Plan or any provision of this Plan shall be
held to be invalid or to fail to meet the requirements of Section 422 of the
Code or the regulations promulgated thereunder, such invalidity or failure shall
not affect the remaining parts of this Plan, but rather it shall be construed
and enforced as if the Plan or the affected provision thereof, as the case may
be, complied in all respects with the requirements of Section 422 of the Code.
11. Amendment and Termination of the Plan
     The Board may at any time and from time to time suspend, terminate, modify
or amend the Plan, provided that any amendment that would materially increase
the aggregate number of shares of Common Stock as to which Options may be
granted under the Plan, materially increase the benefits accruing to
participants under the Plan, or materially modify the requirements as to
eligibility for participation in the Plan shall be subject to the approval of
the holders of a majority of the Common Stock voting at a meeting at which a
quorum is present, except that any such increase or modification that may result
from adjustments authorized by Section 7(i) hereof shall not require such
approval. Except as provided in Section 7 hereof, no suspension, termination,
modification or amendment of the Plan may adversely affect any Option previously
granted unless the written consent of the Optionee is obtained.
12. Nonexclusivity of the Plan
     Neither the adoption of the Plan by the Board nor the submission of the
Plan to stockholders of the Company for approval shall be construed as creating
any limitations on the power or authority of the Board to adopt such other or
additional incentive or other compensation arrangements of whatever nature as
the Board may deem necessary or desirable or preclude or limit the continuation
of any other plan, practice or arrangement for the payment of compensation or
fringe benefits to employees generally, or to any class or group of employees,
which the Company or any Subsidiary now has lawfully put into effect, including,
without limitation, any retirement, pension, savings and stock purchase plan,
insurance, death and disability benefits and executive short-term incentive
plans.

 



--------------------------------------------------------------------------------



 



13. Nature of Payments
     (a) All Options granted shall be in consideration of services performed for
the Company by the Optionee.
     (b) All Options granted shall constitute a special incentive benefit to the
Optionee and shall not be taken into account in computing the amount of salary
or compensation of the Optionee for the purpose of determining any benefits
under any pension, retirement, profit-sharing, bonus, life insurance or other
benefit plan of the Company or under any agreement between the Company and the
Optionee, unless such plan or agreement specifically otherwise provides.
14. Nonuniform Determinations
The Committee’s determinations under this Plan need not be uniform and may be
made by it selectively among persons who receive, or are eligible to receive,
Options (whether or not such persons are similarly situated). Without limiting
the generality of the foregoing, the Committee shall be entitled, among other
things, to make nonuniform and selective determinations which may, inter alia,
reflect the specific terms of individual employment agreements, and to enter
into nonuniform and selective Option Agreements, as to the persons to receive
Options and the terms and conditions of Options.
15. Section Headings
The section headings contained herein are for the purpose of convenience only
and are not intended to define or limit the contents of said sections.

 